Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
This is a response to amendment filed 12/22/2021.  Claims 1-4 and 6-21 are pending in which claims 1, 2, 6, 7 are amended and claims 11-21 are newly added. The amended and newly added claims necessitate a further consideration as presented below.
Restriction/Election 
Restriction to one of the following species is required under 35 U.S.C. 121:
	Species I. 	Amended claims 1-4, 6-9 and new claims 11-14, drawn to an antenna 				assembly, among other things, the superstrate layer is 0.254 					millimeters thick, the first substrate layer is 3.175 millimeters thick; and 				the second substrate layer is 3.175 millimeters thick.
	Species II.	Amended claims 1-4, 6-9, 10 and newly added claims 15-21, drawn to an 				antenna assembly, among other things, a truncated corner patch antenna is 				a circular polarized antenna, the housing has an opening facing the first 				glass layer, and the superstrate layer contacts the first glass 	layer in the 				opening the housing, and the housing has an open side facing the glass 				structure and allows the superstrate layer to contact the glass structure 				when the housing is mounted on the glass structure, the patch antenna is 				configured to receive a radio frequency signal through the radiation cutout 			of the infrared layer.

	There is an examination and search burden of these patentably distinct species due to their mutually exclusive characteristics.  The species have acquired a separate status in the art due to their recognized divergent subject matters, and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	Claim 10 and newly submitted claims 15-21 are directed to species that are distinct from the species originally claimed for the reasons as presented above. Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by originally presentation for prosecution on the merits. Accordingly, claims 10 and 15-21 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03. Thus, claims 1-4, 6-9 and 11-14 are considered as follows. This restriction is made FINAL.
					Reasons for Allowance
Claims 1-9 and 11-14 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Alalusi (US 2012/0212366 of record) an antenna assembly, a glass structure comprising a multilayer structure comprising; a superstrate layer formed of 
Claims 2-4, 6-9 and 11-14 are allowed because they depend on the allowed base claim 1.
Election/Restrictions
Claims 1-4, 6-9 and 11-14 are allowable. The restriction requirement between Species I to species II, as set forth in the Office action, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, dependent claims 10, 15-19, directed to species II no longer withdrawn from consideration because the claims require all the limitations of an allowable claim 1. In addition, non-elected claims 20-21 can be rejoined if rewritten independent claim 20 to include all the limitations of the allowable claim 1.
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

		Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

March 19, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845